This is an appeal by a self-insured employer from an award in favor of the claimant. The Industrial Board found that on August 28, 1936, claimant sustained accidental injuries arising out of and in the course of Ms employment. It found that he was employed as a baker and that while lifting a heavy box containing dough, weighing over a hundred pounds, he sustained injuries which aggravated an underlying but unknown tubercular pathology. The evidence sustains the award. Award affirmed, with costs to the State Industrial Board. All concur.